892 F.2d 84
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Abraham CAZARES, Defendant-Appellant.
No. 89-30015.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 1, 1989.Decided Dec. 12, 1989.

Before EUGENE A. WRIGHT, TANG and FERNANDEZ, Circuit Judges.

ORDER

1
After this case was argued and submitted on November 1, 1989, the defendant-appellant and his counsel moved to dismiss the appeal.   The motion is granted and this appeal is dismissed.